Mr. Justice Gary delivered the opinion of the Court. The mechanic’s lien law, with its multitude of details which must be strictly complied with by those who seek its benefits, is a delusion and a snare. In this case the appellant made one contract for the plumbing and sewerage of six separate cottages, each upon a lot having a number of its own, and in attempted compliance with section 4, filed his claim, giving the dates of the labor performed—but not of the materials supplied—in performance of the contract, and showing $1,050 due on the whole contract. As no lien could be had upon any lot except for the work and materials for that lot, such claim was not a compliance with the statute. Bayard v. McGraw, 1 Ill. App. 134; Seiler v. Schaefer, 40 Ill. App. 74, and cases cited in those. The appellant not being entitled to maintain a 'suit for a lien, it is not necessary to inquire whether the proceedings below were regular, and the decree dismissing his petition is affirmed.